DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Terminal Disclaimers filed June 8, 2022 are received and entered.
2.	Claims 1 – 2, 5 – 7, 10, 12, and 15 are amended.  Claim 4 is cancelled.  Claims 1 – 3 and 5 – 15 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 3 and 5 – 15 are allowed over the prior art.

Response to Arguments / Amendment
5.	The Double Patenting Rejections are WITHDRAWN in view of the Terminal Disclaimers.
6.	The objection to claim 1 is WITHDRAWN in view of the Amendment.

Reasons for Allowance
7.	Claims 1 – 3 and 5 – 15 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: O’Keeffe (U.S. Pub. 2017/0017324), O’Driscoll et al. (U.S. Pub. 2019/0029096), Novet (U.S. Pub. 2017/0131891), Emigh et al. (U.S. Pub. 2018/0191517), Johnson et al. (U.S. Pub. 2016/0012348), and McQueen et al. (U.S. Pub. 2019/0371145).
Regarding claim 1, neither O’Keeffe nor O’Driscoll nor Novet nor Emigh nor Johnson nor McQueen nor teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“a control module including a sensor layer comprising one or more sensors to detect touch inputs performed on the groove region and the surrounding region of the exterior panel, the control module being configured to:”
“based on a confidence level of the detected touch input being below a threshold, execute conflict resolution logic to interpret the touch input as one of a tap gesture or a slide gesture; and
based at least in part on a type of the detected touch input being one of the tap gesture or the slide gesture as interpreted by the conflict resolution logic, control a set of devices based on the interpreted touch input.”
Regarding claims 2 – 3 and 5 – 14, these claims are allowed based on their dependence from claim 1.
Regarding claim 15, this claims is allowed for at least the same reasons as those set forth above with regard to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626